Fourth Court of Appeals
                                San Antonio, Texas
                                      January 6, 2022

                                    No. 04-19-00871-CR

                                    Charles W. EADEN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR4480
                       Honorable Raymond Angelini, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is hereby
DENIED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court